t c memo united_states tax_court k h company llc employee_stock_ownership_plan petitioner v commissioner of internal revenue respondent docket no 15819-12r filed date carol tomb a member for petitioner john q walsh jr and michael c dancz for respondent memorandum opinion kerrigan judge in this declaratory_judgment proceeding under sec_7476 petitioner challenges respondent’s date final revocation letter determining that for its plan years ending date and its subsequent plan years the k h co llc employee_stock_ownership_plan plan was not qualified under sec_401 and that the related trust is not exempt under sec_501 unless otherwise indicated all section references are to the internal_revenue_code in effect for the period under consideration and all rule references are to the tax_court rules_of_practice and procedure the broad question we consider is whether there was an abuse_of_discretion in respondent’s determination to decide that question we consider whether the plan met certain statutory requirements and or whether the terms of the plan were amended timely or properly whether a qualified_appraiser was used for required valuations and whether the plan operated within its terms background the parties submitted this case fully stipulated under rule on the basis of the pleadings and the administrative record in accordance with rule a the underlying facts are derived from the administrative record which the parties submitted fully stipulated k h co llc k h co is an iowa limited_liability_company llc its principal_place_of_business was in iowa at the time petitioner filed the petition during the period under consideration k h co was the sponsor employer and administrator of the plan before date k h co operated as k h co inc an iowa corporation with its principal_place_of_business in iowa k h co inc was the original sponsor employer and administrator of the plan the plan’s original effective date was date on date respondent issued k h co inc a favorable determination_letter regarding the plan for plan years ending date and contributions of dollar_figure and dollar_figure respectively were made to the plan no other contributions were made during the period under consideration on date k h co inc began operating as k h co the members of k h co were carol tomb also known as carol hoffman and the k h co inc employee_stock_ownership_trust immediately before the operating change ms tomb was k h co inc ’s registered agent and its only director after the operating change ms tomb served as k h co ’s registered agent during the period under consideration ms tomb was the only employee of k h co also on date k h co signed but did not date a plan document with a purported effective date of date the document refers to the plan as an employee_stock_ownership_plan esop and states that each plan_year ends on september on date k h co amended the plan ms tomb signed but did not date a second amendment to the plan with a purported effective date of date on date k h co amended the plan a third time and created an amended and restated plan document effective date the document refers to the plan as an esop ms tomb was the plan’s only participant for plan years ending date and ms tomb was also the plan trustee for plan years ending date through the record does not reflect who was the plan trustee or who participated in the plan for the rest of the period under consideration plan specifics the plan document and its amendments and the plan document are all titled k h company l l c employee_stock_ownership_plan and they all state this plan is intended to be an employee_stock_ownership_plan as defined in internal_revenue_code sec_4975 they also state that the assets of the plan shall be invested primarily in qualified_employer_securities with respect to elective_deferrals the plan document and its amendments state no participant shall be permitted to have elective_deferrals made under this plan or any other qualified_plan maintained by the employer during any calendar_year in excess of dollar_figure multiplied by the adjustment factor as provided by the secretary_of_the_treasury other dollar limitations may apply under sec_402 of the code to the extent that a participant makes elective_deferrals to arrangements other than qualified cash or deferred adjustments the plan document however states no participant shall be permitted to have elective_deferrals made under this plan or any other qualified_plan maintained by the employer during any calendar_year in excess of dollar_figure for calendar_year and shall be determined for future years in accordance with a table providing for dollar_figure for calendar_year and increasing dollar_figure per calendar_year thereafter until the plan document and its amendments specify that accrued_benefits must be distributed or installment payments must begin no later than april of the calendar_year following the calendar_year in which the employee attains age 70½ the plan document specifies that the accrued_benefits must be distributed or installment payments must begin not later than april of the calendar_year following the calendar_year in which the employee attains age 70½ or in which the employee retires the plan document and its amendments do not include a primary direction or control test in the definition of a leased_employee likewise the plan document does not include a primary direction or control test in the definition of a leased_employee sec_414 specifies that a qualified_plan must include provisions concerning special rules for veterans’ reemployment_rights and for differential wage payments to members on active_duty under the uniformed_services employment and reemployment_rights act of pub_l_no 108_stat_3149 the plan document and its amendments do not include provisions addressing sec_414 however the plan document includes those provisions by reference the plan document defines compensation as compensation paid_by the employer to the participant during the taxable_year ending with or within the plan_year which is required to be reported as wages on the participant’s form_w-2 and shall include compensation which is not currently includible in the participant’s gross_income by reason of the application of sec_125 sec_402 sec_402 or sec_403 of the code but shall not exceed dollar_figure for any plan_year the plan document defines participant’s_compensation as within the meaning of sec_415 of the code the first amendment to the plan effective date defines compensation as including any elective_deferral and any amount which is contributed or deferred by the employer at the election of the employee by reason of sec_125 or sec_147 the plan document defines compensation as all w-2_wages paid to the participant by the employer for the plan_year and all earned_income paid to self-employed individuals who are considered to be employees under the provisions of the sec_401 compensation also includes any elective_deferral and any amount which is contributed or deferred by the employer under the provisions of sec_125 and sec_401 total compensation does not include any amounts paid to a participant in excess of dollar_figure plus any future cost of living or inflation increases permitted by the internal_revenue_service the plan document defines participant’s_compensation as within the meaning of sec_415 of the code the plan document does not define eligible_rollover_distribution the first amendment to the plan document defines eligible_rollover_distribution but the definition does not exclude hardship distributions the plan document excludes hardship distributions from the definition of an eligible_rollover_distribution plan appraisals john l henss was chosen to appraise k h co the administrative record includes appraisals and appraisal summaries for only and written on jlh letterhead the cover letter of each appraisal states at your request we have prepared an appraisal valuation of kh company l l c the cover letters refer to the appraised value of common_stock of kh company l l c the cover letters are all dated but none of them are signed mr henss’ qualifications are not described in the appraisals the appraisal summaries state merely the undersigned holds himself out to be an appraiser the undersigned is an accountant who is familiar with the assets being appraised mr henss did not sign or date the appraisals or the appraisal summaries proposed disqualification and final revocation letter on date the internal_revenue_service irs began an examination of the plan on date the irs proposed to disqualify the plan for the following reasons the plan ceased to be a qualified esop when k h co became an llc mr henss was not a qualified independent_appraiser for purposes of sec_401 the plan failed to allocate employer_securities to individual participants’ accounts as specified in sec_409 and therefore failed to follow its own terms and the plan failed to amend timely with respect to certain statutory requirements on date respondent issued a final revocation letter determining that the plan failed to meet the requirements of sec_401 for the plan years ending date and subsequent and determining that the related trust was no longer exempt under sec_501 respondent determined that the plan contained disqualifying provisions because it failed to amend timely or properly the plan with respect to the following elective_deferrals requirements under sec_402 minimum distribution_requirements under sec_401 employee_leasing under sec_414 special rules for veterans under sec_414 the definition of compensation under sec_415 early_retirement_benefit under sec_401 and eligible rollover distributions under sec_401 respondent also determined that mr henss was not a qualified independent_appraiser for purposes of sec_401 and that the plan failed to allocate employer_securities to individual participants’ accounts discussion in this declaratory_judgment proceeding we review respondent’s determination that the plan was not qualified sec_7476 authorizes this court to make a declaration with respect to the initial or continuing qualification of certain retirement plans when the limitations of sec_7476 are met neither party disputes that those limitations have been met in this case and we are satisfied that we have jurisdiction over the petition see generally 81_tc_976 discussing this court’s jurisdiction in the setting of a similar declaratory_judgment case we set forth the standard for our review in 92_tc_641 as follows when reviewing discretionary administrative acts this court may not substitute its judgment for that of the commissioner the exercise of discretionary power will not be disturbed unless the commissioner has abused his discretion ie his determination is unreasonable arbitrary or capricious whether the commissioner has abused his discretion is a question of fact and petitioner’s burden_of_proof of abuse_of_discretion is greater than that of the usual preponderance_of_the_evidence 82_tc_989 73_tc_182 see also churchill ltd emp stock ownership plan trust v commissioner tcmemo_2012_300 at respondent determined that the plan and the related trust failed to qualify under sec_401 and sec_501 respectively for the following reasons the terms of the plan were not amended timely or properly to include certain provisions the plan failed to use an independent_appraiser to appraise employer_securities as specified in sec_401 and the plan which purported to be an esop failed to invest primarily in employer_securities as specified in sec_4975 a plan and a related trust may fail to qualify under sec_401 and sec_501 if any one of the above factors is missing see sec_401 sec_4975 see also hollen v commissioner tcmemo_2011_2 slip op pincite holding that a plan that did not amend certain provisions timely failed to qualify under sec_401 and holding that a plan that did not use an independent_appraiser failed to qualify under sec_401 aff’d per curiam 437_fedappx_525 8th cir sec_401 lists requirements which must be met in order for a_trust to be considered a qualified_trust entitled to preferential tax treatment under sec_501 see hollen v commissioner slip op pincite in order for a plan to be qualified both its terms and its operations must meet the statutory requirements buzzetta constr corp v commissioner t c pincite see also churchill ltd emp stock ownership plan trust v commissioner at we need not discuss specifically the qualification of the related trust under sec_501 because the exemption of the trust under sec_501 follows from the qualification of the plan under sec_401 see hollen v commissioner slip op pincite i whether the terms of the plan were amended timely or properly respondent argues that petitioner failed to timely or properly amend the terms of the plan petitioner contends that employee benefit rights were restored to appropriate levels under the statutes and the regulations to the extent that the terms of the plan were not amended timely petitioner claims that the commissioner normally allows retroactive amendments to comply with various statutory changes respondent counters that even if we were to consider the amendments petitioner made to be timely the amendments did not comport adequately with the statutory changes and requirements during the 1990s and into the year various legislation affected existing employee benefit plans those legislative enactments are sometimes known commonly and collectively as gust where the gust legislative gust is an acronym for the following legislation the uruguay round agreements act uraa pub_l_no 108_stat_4809 which implemented the uruguay round of the general agreement on tariffs and trade the uniformed_services employment and reemployment_rights act of pub_l_no 108_stat_3149 the small_business job protection act of pub_l_no 110_stat_1755 the taxpayer_relief_act_of_1997 tra pub_l_no 111_stat_788 the internal_revenue_service restructuring and reform act of pub_l_no 112_stat_685 and continued changes placed plans in a position of noncompliance sec_401 permits a remedial period within which to make plan amendments to comply with new legislation the gust remedial_amendment_period for the type of plan under consideration here ended on the later of date or the last day of the first plan_year beginning on or after date see revproc_2001_55 2001_2_cb_552 modifying revproc_2000_27 c b if the employer files a request for a determination_letter with respect to the qualification of the plan on or before the end of the remedial_amendment_period the remedial_amendment_period is extended until days after the date on which the commissioner issued the notice of the final_determination with respect to that request the employer withdraws the request the commissioner otherwise finally disposes of that request or if the employer files a timely declaratory_judgment petition with respect to the commissioner’s final_determination or failure to make such a determination a decision of this court becomes final see sec_1_401_b_-1 income_tax regs here the last day of the first plan_year beginning after date was date although respondent received a submission for a favorable determination_letter continued the community renewal tax relief act of app g of the consolidated appropriations act pub_l_no stat pincitea-587 with a postmark date of date the remedial_amendment_period had already expired on date therefore the deadline for the plan to adopt the various gust requirements was date respondent concedes that petitioner adopted a timely good-faith amendment for the required provisions in the economic_growth_and_tax_relief_reconciliation_act_of_2001 pub_l_no 115_stat_38 we address individually each aspect of the plan that respondent determined not to be in compliance a uraa statutory change that affected the plan the uruguay round agreements act uraa pub_l_no 108_stat_4809 implementing the uruguay round of the general agreement on tariffs and trade as pertinent to this case changed plan requirements under sec_402 sec_402 provides general limitations on the amounts of elective_deferrals an individual may exclude from gross_income for years beginning after date uraa sec_732 sec_108 stat pincite amended sec_402 which provided that elective_deferrals be limited to dollar_figure as adjusted respondent also concedes that the terms of the plan were amended timely for early_retirement_benefit pursuant to sec_401 by the secretary at the same time and in the same manner as under sec_415 to require additionally that an increase not a multiple of dollar_figure be rounded to the next lowest multiple of dollar_figure dollar_figure adjustments see also uraa sec_732 sec_108 stat pincite the plan amendments failed to refer to the dollar_figure adjustments or to state that the elective_deferral limits would be adjusted under sec_415 the plan document likewise failed to refer to the dollar_figure adjustments or to state that the elective_deferral limits would be adjusted under sec_415 for years beginning after date and on or before date petitioner nonetheless contends that the plan qualified under sec_401 and that respondent has overlooked revrul_82_66 1982_1_cb_61 which allows a retroactive_amendment to a qualifying retirement_plan after the remedial period in certain circumstances petitioner’s contention misses the point that no the economic_growth_and_tax_relief_reconciliation_act_of_2001 egtrra pub_l_no sec_611 and stat pincite later amended sec_402 effective for years beginning after date see also egtrra sec_611 sec_115 stat pincite respondent concedes that uraa sec_732 does not apply to plan years that began after date uraa sec_732 still applied to the plan document because its relevant plan_year began on date the plan document and the second amendment to the plan were not dated we will assume for sake of argument that they were valid correcting amendments addressing elective_deferrals were made for the relevant plan years accordingly petitioner has not shown that respondent’s reliance on this part of the determination as part of the basis for revocation was unreasonable or arbitrary see churchill ltd emp stock ownership plan trust v commissioner at b sbjpa statutory changes that affected the plan the small_business job protection act of sbjpa pub_l_no 110_stat_1755 as pertinent to this case changed plan requirements under sec_401 concerning required minimum distributions sec_414 concerning the definition of employee_leasing sec_414 concerning special rules for veterans and sec_415 concerning a participant’s_compensation required minimum distributions sec_401 provides for required minimum distributions and additionally that the entire_interest of each employee must distributed not later in respondent’s opening brief respondent claims that the plan also failed to define properly compensation under sec_414 concerning family aggregation rules in connection with highly compensated employees this argument however is not in the final revocation letter and respondent does not discuss it further on brief than the required_beginning_date or beginning not later than the required_beginning_date over the life of the employee or over the lives of the employee and the employee’s designated_beneficiary see sec_401 and ii sbjpa sec a stat pincite changed the required_beginning_date for participants other than a 5-percent_owner to april of the year following the year in which the participant reaches age 70½ or if later following the year in which the employee retires see sec_401 and ii this change was effective for years beginning after date sbjpa sec b stat pincite see also churchill ltd emp stock ownership plan trust v commissioner at with respect to 5-percent owners sbjpa sec a specified the beginning distribution date would be april of the calendar_year following the year in which the participant reaches age 70½ the plan amendments and the plan document failed to distinguish between owners and non-5 owners and therefore failed to specified properly the required_distribution beginning dates the plan amendments stated that for all participants accrued_benefits be distributed or installments begin not later than april following the calendar_year in which the employee attains age 70½ the plan amendments thus failed to specify that benefits for non-5 employees would begin not later than april following the calendar_year in which the employee attains age 70½ or the calendar_year in which the employee retires the plan document however states that for all participants accrued_benefits be distributed or installments begin not later than april of the calendar_year following the calendar_year in which the employee attains age 70½ or the calendar_year in which the employee retires thus the plan document failed to specify that benefits for owners would begin not later than april of the calendar_year following the calendar_year in which the employee attains age 70½ petitioner did not make correcting amendments by date the deadline to adopt the gust amendments or any other retroactive amendments as revrul_82_66 supra provides accordingly petitioner has not shown that respondent’s reliance on this part of the determination as part of the basis supporting the determination for revocation was unreasonable or arbitrary see churchill ltd emp stock ownership plan trust v commissioner at employee_leasing sec_414 concerns circumstances where a leased_employee performs services for another person recipient and may be treated as the recipient’s employee for certain employee benefit provisions sbjpa sec a stat pincite amended sec_414 with respect to the test to determine whether a leased_employee would be considered the recipient’s employee this new test for whether a leased_employee would be treated as recipient’s employee referred to as the primary direction and control test considered whether the services are performed under the primary direction or control by the recipient sbjpa sec a the primary direction and control test was effective for years beginning after date id sec b stat pincite see also churchill ltd emp stock ownership plan trust v commissioner at the plan amendments did not include the primary direction and control test the plan document adds the primary direction and control test to the definition of leased_employee but the plan document became effective on date and did not apply to the years beginning after date as specified in the sbjpa accordingly petitioner has not shown that respondent’s reliance on this part of the determination as part of the basis for revocation was unreasonable or arbitrary see churchill ltd emp stock ownership plan trust v commissioner at special rules for veterans sbjpa sec n stat pincite added sec_414 which restores certain pension benefits profit-sharing benefits and similar benefits that would have accrued but for the employee’s absence due to qualified_military_service these provisions were effective date sbjpa sec n stat pincite see also churchill ltd emp stock ownership plan trust v commissioner at the plan amendments did not incorporate the sec_414 provisions the plan document adds the sec_414 provisions but the plan document became effective on date and not date as specified in the sbjpa thus petitioner failed to make the sec_414 changes for plan years before date accordingly petitioner has not shown that respondent’s reliance on this aspect of the determination as the basis for revocation was unreasonable or arbitrary see churchill ltd emp stock ownership plan trust v commissioner at participant’s_compensation sbjpa sec a stat pincite added sec_415 concerning participant’s_compensation sec_415 was effective for years beginning after date sbjpa sec c stat pincite see also churchill ltd emp stock ownership plan trust v commissioner at sec_415 provides limitations for defined contribution plans sec_415 currently provides in general --contributions and other additions with respect to a participant exceed the limitation of this section if when expressed as an annual_addition to the participant’s account such annual_addition is greater than the lesser of-- a dollar_figure or b percent of the participant’s_compensation sec_415 defines the phrase participant’s_compensation generally as the compensation of the participant from the employer for the year sec_415 as sbjpa sec a added it further provides uraa sec_732 sec_108 stat pincite amended sec_415 by removing a reference to of the dollar limitation in effect under subsection b a uraa sec_732 was effective for years beginning after date uraa sec_732 sec_108 stat pincite later egtrra sec_611 sec_115 stat pincite amended sec_415 by increasing the dollar limit from dollar_figure to dollar_figure egtrra sec_611 is effective for years beginning after date egtrra sec_611 sec_115 stat pincite egtrra sec_632 sec_115 stat pincite amended sec_415 by increasing the percentage limit from to egtrra sec_632 is effective for years beginning after date egtraa sec_632 sec_115 stat pincite d certain deferrals included --the term participant’s_compensation shall include-- i any elective_deferral as defined in sec_402 and ii any amount which is contributed or deferred by the employer at the election of the employee and which is not includible in the gross_income of the employee by reason of sec_125 or sec_457 thus sec_415 defines generally elective_deferrals as those defined in sec_402 and any amount an employer deferred at the election of the employee that is not includible in gross_income churchill ltd emp stock ownership plan trust v commissioner at respondent contends that neither the plan amendments nor the plan document referred to any amounts which the employer contributed or deferred at the election of the employee and which are not includible in the gross_income of the employee by reason of sec_125 or sec_457 respondent further contends that petitioner did not make the required amendments by date petitioner made no argument on brief concerning this issue the plan document defines compensation as compensation paid_by the employer to the participant during the taxable_year ending with or within the plan_year which is required to be reported as wages on the participant’s form_w-2 and shall include compensation which is not currently includible in the participant’s gross_income by reason of the application of sec_125 sec_402 sec_402 or sec_403 of the code but shall not exceed dollar_figure for any plan_year the first amendment to the plan amended the definition of compensation to include any elective_deferral and any amount which is contributed or deferred by the employer at the election of the employee by reason of sec_125 or sec_147 the plan document however amends the definition of compensation to include any elective_deferral and any amount which is contributed or deferred by the employer under the provisions of sec_125 and sec_401 the first amendment to the plan thus addressed some of the changes to the definition of compensation that sec_415 specified but it failed to include amounts which the employer contributed or deferred at the election of the employee and which are not includible in the gross_income of the employee within the meaning of sec_457 the plan document failed to address the changes that sec_415 specified petitioner did not make amendments addressing the sec_415 changes by date or any other retroactive amendments as revrul_82_66 supra provides even though the plan amendments and the plan document define participant’s_compensation as within the meaning of sec_415 of the code that definition is insufficient to apprise plan participants of the terms and conditions of the plan cf churchill ltd emp stock ownership plan trust v commissioner at finding that a plan’s bare reference to the minimum distribution_requirements of sec_1 a - income_tax regs would be insufficient to apprise plan participants of the terms and conditions of the plan congress established the writing requirement so that employees by examining the plan document can determine exactly what their rights and obligations are under the plan see 514_us_73 h_r conf rept no pincite 1974_3_cb_415 a generic statement in a plan document that indicates that it complies with the internal_revenue_code or even a specific section thereof does not adequately meet the congressional mandate churchill ltd emp stock ownership plan trust v commissioner at accordingly petitioner has not shown that respondent’s reliance on this part of the determination as part of the basis for revocation was unreasonable or arbitrary see id at c cra statutory change that affected the plan the community renewal tax relief act of cra appendix g of the consolidated appropriations act pub_l_no stat pincitea- as pertinent to this case also amended sec_415 cra sec e stat pincitea-643 amended sec_415 to require that compensation include any amount an employer contributed or deferred at the election of the employee and which is not includible in the gross_income of the employee by reason of sec_125 sec_132 or sec_457 the addition of sec_132 to the definition of participant’s_compensation in sec_415 was effective for taxable years beginning after date cra sec g stat pincitea-643 the amendments made by this section shall take effect as if included in the provisions of the taxpayer_relief_act_of_1997 to which they relate taxpayer_relief_act_of_1997 tra pub_l_no sec b stat pincite stating that the provision relating to cra sec e is effective for taxable years beginning after date as discussed above neither the plan amendments nor the plan document addressed the changes cra sec e made or otherwise referred to sec_132 revproc_2002_73 sec_5 2002_2_cb_932 extended the time for amending a plan to comply with the cra to the latest of the end of the first plan_year beginning on or after date the end of the plan’s gust remedial_amendment_period or date there is no indication in the record that petitioner made amendments addressing the sec_415 changes by date the end of the first plan_year beginning on or after date or any other retroactive amendments as revrul_82_66 supra provides accordingly petitioner has not shown that respondent’s reliance on this part of the determination as part of the basis for revocation was unreasonable or arbitrary see churchill ltd emp stock ownership plan trust v commissioner at d rra statutory change that affected the plan the internal_revenue_service restructuring and reform act of rra pub_l_no 112_stat_685 as pertinent to this case added sec_402 sec_402 provides general rules applicable to rollovers from exempt trusts sec_402 defines the term eligible_rollover_distribution rra sec c a stat pincite amended sec_402 to exclude from an eligible_rollover_distribution any distribution which is made upon hardship of the employee sec_402 applies to distributions made after date rra sec c c stat pincite the plan amendments do not exclude hardship withdrawals from the definition of an eligible_rollover_distribution the plan document excludes hardship withdrawals but the plan document was effective date and not date as specified in rra sec c c accordingly petitioner has not shown that respondent’s reliance on this part of the determination as part of the basis for revocation was unreasonable or arbitrary ii whether petitioner failed to use an independent qualified_appraiser to perform valuations of the securities the trust held sec_401 provides that in the case of an esop an independent_appraiser must perform all valuations of securities that are not readily_tradable on an established_securities_market and that the standards for appraisers are similar to those set forth in the regulations promulgated under sec_170 without going into all of the standards that are set forth in the statutes and the regulations we focus on the specific aspects that respondent relied on to determine that the appraiser was not independent and on petitioner’s response to those aspects respondent contends that mr henss the person petitioner chose to appraise the value of k h co for plan years ending date through failed to list or disclose his qualifications as specified in sec_1 170a- c ii f and i b income_tax regs respondent also contends that the appraisal summaries do not contain a declaration that mr henss holds himself out to the public as an appraiser or performs appraisals on a regular basis as specified in sec_1_170a-13 income_tax regs although the appraisal summaries state that t he undersigned holds himself out to be an appraiser there is no signature below that statement on any of the appraisal summaries mr henss did not sign or date the appraisals mr henss also did not set forth his background experience education and membership if any in professional appraisal associations as specified in the above-cited regulations the only statement set forth in the appraisals or appraisal summaries regarding mr henss’ background or qualifications is the undersigned is an accountant who is familiar with the assets being appraised petitioner claims that mr henss has degrees in english accounting and law petitioner further claims that mr henss has been preparing appraisals of stock for employee_stock_ownership_plans for many clients for several years and that he is the author of a book on esops petitioner also contends that mr henss was in all other respects a person who was independent as set forth in the statute the regulations and the commissioner’s announcements on the subject sec_1_170a-13 income_tax regs provides that a qualified_appraiser is an individual who includes on the appraisal_summary a declaration that he or she holds himself or herself out to the public as an appraiser or performs appraisals regularly because there is no signature below the statement on the appraisal summaries that the undersigned holds himself out to be an appraiser the plan failed to meet this requirement see churchill ltd emp stock ownership plan trust v commissioner at finding that the appraiser who failed to sign the appraisal summaries failed to meet the requirements of sec_1 70a-13 c i a income_tax regs hollen v commissioner slip op pincite additionally there is nothing in the administrative record to corroborate any of petitioner’s claims regarding mr henss’ educational background his professional experience preparing other plan appraisals for other clients or his book rule states disposition of an action for declaratory_judgment such as the one here will ordinarily be made on the basis of the administrative record only with the permission of the court upon good cause shown will any party be permitted to introduce before the court any evidence other than that presented before the internal_revenue_service and contained in the administrative record petitioner has failed to provide any additional evidence to corroborate these statements or show good cause for us to consider them sec_1_170a-13 income_tax regs provides that the qualified_appraiser who signs the appraisal must list his or her background experience education and membership if any in professional appraisal associations sec_1_170a-13 income_tax regs provides that a qualified_appraiser is an individual who includes on the appraisal_summary a declaration that he or she is qualified to make appraisals because of his or her background experience education and membership if any in professional appraisal associations because mr henss failed to sign the appraisals and because neither the appraisals nor the appraisal summaries list the referenced information the plan also failed to meet these requirements see churchill ltd emp stock ownership plan trust v commissioner at finding that the appraiser who failed to sign the appraisal and failed to list his background experience education and membership in the appraisal_summary failed to meet sec_1 170a- c ii f and i b income_tax regs hollen v commissioner slip op pincite petitioner claims that it substantially complied with sec_1_170a-13 income_tax regs in particular petitioner contends that mr henss was not a party in donor transactions in the property being appraised a donee of the property or an employee of the donors or donees and that he performs most of his appraisals for entities other than petitioner in certain circumstances a taxpayer may be deemed to satisfy a statute if the taxpayer substantially complies with its requirements see 100_tc_32 the doctrine_of substantial compliance applies only when the requirement is procedural or directory and does not relate to the essence of the statute 67_tc_1071 sec_401 provides that an independent_appraiser must perform any valuation of securities not readily_tradable on an established_securities_market and that the standards for appraisers are similar to those set forth in the regulations promulgated under sec_170 thus the essence of the statute involved here is that the appraiser must be independent which does not inherently subsume the requirement that the appraiser be qualified the qualifications required of an appraiser are in the sec_170 regulations and appear to be more procedural and directory see bond v commissioner t c pincite see also churchill ltd emp stock ownership plan trust v commissioner at we are not able to find on the administrative record that mr henss was an independent or qualified_appraiser for purposes of sec_401 there is no indication that petitioner substantially complied with sec_1_170a-13 income_tax regs accordingly petitioner has not shown that respondent’s reliance on this part of the determination as part of the basis for revocation was unreasonable or arbitrary iii whether petitioner failed to follow its own terms respondent contends that the plan failed to invest primarily in k h co ’s securities and therefore failed to follow its own terms petitioner intended to be an esop the plan document and its amendments and the plan document are all titled k h company l l c employee_stock_ownership_plan and they all state this plan is intended to be an employee_stock_ownership_plan as defined in internal_revenue_code sec_4975 a petitioner was not an esop sec_4975 defines an esop as a defined_contribution_plan which is a stock_bonus_plan which is qualified or a stock bonus and a money purchase plan both of which are qualified under sec_401 and which are designed to invest primarily in qualifying employer_securities sec_4975 defines the term qualifying_employer_security as an employer_security within the meaning of sec_409 sec_409 provides in pertinent part as follows sec_409 employer_securities defined --for purposes of this section-- in general --the term employer_securities means common_stock issued by the employer which is readily_tradable on an established_securities_market special rule where there is no readily_tradable common_stock --if there is no common_stock which meets the requirements of paragraph the term employer_securities means common_stock issued by the employer having a combination of voting power and dividend rights equal to or in excess of-- a that class of common_stock of the employer having the greatest voting power and b that class of common_stock of the employer having the greatest dividend rights preferred_stock may be issued in certain cases -- noncallable preferred_stock shall be treated as employer_securities if such stock is convertible at any time into stock which meets the requirements of paragraph or whichever is applicable and if such conversion is at a conversion price which is reasonable sec_409 thus defines employer_securities narrowly as common_stock or preferred_stock that meets certain requirements therefore employer_securities for the purposes of sec_4975 must be at the very least stock the employer issued sec_7701 provides that the term stock includes shares in an association joint-stock company or insurance_company sec_7701 provides that the term corporation includes associations joint-stock companies and insurance_companies sec_7701 provides that the term partnership includes a syndicate group pool joint_venture or other unincorporated organization through or by means of which any business financial operation or venture is carried on and which is not a_trust or estate or a corporation thus the term stock generally excludes partnership interests respondent contends that because k h co was a partnership for tax purposes it did not have qualifying employer_securities the parties do not dispute that k h co was a partnership at all relevant times indeed k h co petitioner nonetheless contends that a limited_liability_company with two members is an association petitioner further contends that it must be concluded that a limited_liability_company may adopt and utilize an esop petitioner’s first contention is overly broad not all llcs with two members are associations under the so-called check-the-box_regulations an llc with at least two members may elect to be classified as an association or a partnership see sec_301 a proced admin regs see also sec_301_7701-2 sec_301_7701-3 proced admin regs even before the check-the-box_regulations the so-called kintner_regulations provided that llcs could be classified as partnerships rather than corporations for federal tax purposes see 133_tc_24 ndollar_figure k h co was classified as a partnership at all relevant times both before and after the check-the-box_regulations therefore petitioner’s second contention is not before us admits that it filed forms u s return of partnership income for tax years ended date through because k h co was a partnership for tax purposes and did not have any stock it did not have any qualifying employer_securities for purposes of sec_409 and sec_4975 and in which the plan could invest therefore petitioner failed to operate as an esop pursuant to its terms when k h co became its employer sponsor and administrator b petitioner failed to follow its own terms a qualified_employee benefit plan is a written program and arrangement see sec_1_401-1 income_tax regs see also employee_retirement_income_security_act_of_1974 pub_l_no sec_402 sec_88 stat pincite every employee_benefit_plan shall be established and maintained pursuant to a written instrument as discussed above congress established the writing requirement so that every employee on examining the plan document may determine exactly what his or her rights and obligations are under the plan and who is responsible for operating the plan see curtiss-wright corp u s pincite h_r conf rept no supra pincite c b pincite a plan may be disqualified for failing to operate in accordance with its terms see eg 656_f3d_1174 10th cir cf sec_1_409_p_-1 income_tax regs a plan that does not operate in accordance with its terms to reflect sec_409 fails to satisfy the qualification requirements of sec_401 the plan document and its amendments and the plan document state that the plan is intended to be an esop as sec_4975 defines the term they also state that the assets of the plan shall be invested primarily in qualified_employer_securities because petitioner failed to invest primarily in employer_securities it failed to follow its own terms petitioner has not shown that respondent’s reliance on this part of the determination as part of the basis for revocation was unreasonable or arbitrary iv conclusion we conclude that there was no abuse_of_discretion in respondent’s determination that the plan was not qualified under sec_401 for its year and subsequent plan years and that the trust was not exempt under sec_501 any contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
